

117 S2490 IS: Blackwell School National Historic Site Act
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2490IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Cornyn (for himself and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Blackwell School National Historic Site in Marfa, Texas, and for other purposes.1.Short titleThis Act may be cited as the Blackwell School National Historic Site Act.2.FindingsCongress finds that—(1)the Blackwell School, located at 501 South Abbott Street, in Marfa, Presidio County, Texas, is—(A)associated with the period of racial segregation in Marfa public schools; and (B)the only extant property directly associated with Hispanic education in Marfa since the other buildings were torn down after the Blackwell School closed in 1965;(2)the Blackwell School is a tangible reminder of the period during which the doctrine of separate but equal dominated education and social systems;(3)despite being categorized as white by Texas law, Mexican Americans were regularly excluded from commingling with Anglo individuals at barbershops, restaurants, funeral homes, theaters, churches, and schools;(4)the spectrum of experiences of students and teachers at the Blackwell School are an important record of life in a segregated school in the context of the history of Texas and the United States;(5)Mexican and Mexican American culture and history in Marfa is tied to the Blackwell School, which for more than 50 years served as a leading feature of the Hispanic community, illustrating the challenge of maintaining cultural identity in a dominant Anglo society;(6)Hispanic influences continue to be seen in social and religious organizations, business and government institutions, and shared experiences of language, food, and music in Marfa, Texas;(7)the historic Blackwell School building is a physical record of—(A)the longevity and beauty of the distinctive design and craftsmanship informed by traditional techniques and materials; and (B)the transition from the purely vernacular to the period of materials, design, and workmanship made available after the arrival of the railroad;(8)the original historic school building and grounds on which the Blackwell School building stands provide an authentic setting to commemorate and interpret the history of the Blackwell School;(9)the Blackwell School is closely associated with the broad patterns of local, State, and national history in the area of school segregation; and(10)Mexicans and other members of the Latin American diaspora have placed a high value on education as a means of economic, social, and political advancement, but Hispanics and Latinos have not always had equitable opportunities and access to quality educational facilities in the United States.3.DefinitionsIn this Act:(1)MapThe term map means the map prepared under section 4(b)(1).(2)National historic siteThe term National Historic Site means the Blackwell School National Historic Site established by section 4(a)(1).(3)SecretaryThe term Secretary means the Secretary of the Interior. 4.Establishment of the Blackwell School National Historic Site(a)Establishment(1)In generalSubject to paragraph (2), there is established the Blackwell School National Historic Site in the State of Texas as a unit of the National Park System to preserve, protect, and interpret for the benefit of present and future generations the Blackwell School, including—(A)the role of the Blackwell School as an academic and cultural cornerstone in Marfa, Texas; and (B)the function of the Blackwell School within a segregated system of education in Texas and the United States from the period of 1885 through 1965.(2)Determination by SecretaryThe National Historic Site shall not be established until the date on which the Secretary determines that—(A) a written agreement has been entered into by the Secretary with the Marfa Unified School District providing that the Blackwell School shall be donated to the United States or co-managed with the Secretary for inclusion in a national historic site to be managed consistently with the purposes of a national historic site; and(B) a sufficient quantity of land or an interest in land within the boundaries of the National Historic Site has been acquired to constitute a manageable unit.(b)Map(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map that depicts the boundaries of the National Historic Site.(2)BoundariesThe boundaries of the National Historic Site shall be the boundaries generally depicted on the map.(3)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.(c)Acquisition of authorityThe Secretary may only acquire any land or interest in land located within the boundary of the National Historic Site by—(1)donation;(2)purchase with donated funds; or(3)exchange.(d)Administration(1)In generalThe Secretary shall administer the National Historic Site in accordance with—(A)this Act; and(B)the laws generally applicable to units of the National Park System.(2)Management plan(A)In generalNot later than 3 years after the date on which funds are first made available to the Secretary to prepare a general management plan for the National Historic Site, the Secretary shall prepare a general management plan for the National Historic Site in accordance with section 100502 of title 54, United States Code.(B)SubmissionOn completion of the general management plan under subparagraph (A), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the general management plan prepared under that subparagraph.(e)Cooperative agreementsThe Secretary shall enter into cooperative agreements with the Blackwell School Alliance and other local, regional, State, academic, and nonprofit partners for interpretive and educational programming, technical assistance, and rehabilitation relating to the National Historic Site.(f)Written consent of ownerNo private property or non-Federal public property shall be included within the boundaries of the National Historic Site or managed as part of the National Historic Site without the written consent of the owner of the property. 